                           Case 18-11736-KG             Doc 497        Filed 12/10/18         Page 1 of 8



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         ----------------------------------------------------------x
                                                                   :
         In re:                                                    :   Chapter 11
                                                                   :
         HERITAGE HOME GROUP LLC, et al., :                            Case No. 18-11736 (KG)
                                                                   :
                           Debtors.1                               :   Jointly Administered
                                                                   :
         ----------------------------------------------------------x   RE: Docket Nos. 467 & 

                  ORDER (I) AUTHORIZING THE DEBTORS’ PRIVATE SALE OF THE
                  DEBTORS’ HEADQUARTERS FREE AND CLEAR OF LIENS, CLAIMS,
                   ENCUMBRANCES, AND OTHER INTERESTS; (II) APPROVING THE
                  PURCHASE AGREEMENT; AND (III) GRANTING RELATED RELIEF

                  Upon consideration of the Debtors’ Motion For Order (I) Authorizing the Debtors’

         Private Sale of the Debtors’ Headquarters Free and Clear of Liens, Claims, Encumbrances, and

         Other Interests, (II) Approving the Purchase Agreement, and (III) Granting Related Relief
                            2
         (the “Motion”); and it appearing that due and sufficient notice of the Motion and the relief

         sought in connection therewith having been provided to all parties in interest; and it further

         appearing that no other or further notice hereof is required; and this Court having reviewed and

         considered the Motion and any objections thereto; and this Court having heard statements of

         counsel and the evidence presented at any hearing in support of the relief requested in the

         Motion; and it appearing that the relief requested in the Motion is in the best interest of the

         Debtors’ estates, their creditors, and other parties in interest; and it further appearing that the



         1
           The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as
         applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
         (7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
         headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.
         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Motion.
01:23930045.2
                        Case 18-11736-KG         Doc 497      Filed 12/10/18   Page 2 of 8



         legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

         and after due deliberation and sufficient cause therefor,

                IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                1.      The Motion is hereby GRANTED as set forth herein.

                2.      The Purchase Agreement, a copy of which is attached hereto as Exhibit 1, and the

         transactions contemplated thereby, including payment of the Commission, shall be, and hereby

         are, approved; provided, however, the indemnification provision of Section 20 of the Purchase

         Agreement is void and shall have no force or effect as against any of the Debtors.

                3.      The Debtors shall be, and hereby are, authorized to sell the Property to the

         Purchaser upon the terms and conditions set forth in the Purchase Agreement free and clear of

         any liens, claims, interests, or encumbrances (collectively, the “Interests”)on the Property other

         than the Permitted Exceptions; provided, that any such Interests on the Property shall attach to

         the proceeds of the Sale with the same priority, validity, force and effect as they attached to the

         Property immediately before the closing date of the sale (such closing, the “Closing” and such

         date, the “Closing Date”).

                4.      At Closing, in accordance with the terms of that certain Order (I) Authorizing the

         Debtors to (A) Obtain Post-Petition Financing on a Final Basis and (B) Utilize Cash Collateral

         of secured Parties on a Final Basis, (II) Granting Adequate Protection, (III) Modifying the

         Automatic Stay, and (IV) Granting Related Relief, Pursuant to 11 U.S.C. Sections 105, 361, 362,

         363(C), (D), & (E), 346(C), 364(D)(1), 364(E) and 507(B) [D.I. 209] (the “DIP Order”) and the

         DIP Financing Documents (as defined in the DIP Order), all proceeds of the Sale, net of fees,

         costs and expenses (the “Net Proceeds”) approved by PNC Bank, National Association in its

         capacity as administrative agent and collateral agent (the “DIP Agent”), shall be paid in cash by


01:23930045.2

                                                          2
                         Case 18-11736-KG          Doc 497      Filed 12/10/18      Page 3 of 8



         wire transfer to DIP Agent to be applied to the Obligations (as defined in the DIP Order) in

         accordance with the terms of the DIP Order and the DIP Financing Documents. The Net

         Proceeds shall be paid to DIP Agent without any setoff or deduction of any kind other than as set

         forth in the Purchase Agreement.

                 5.      The transfer of the Property to Purchaser pursuant to the Purchase Agreement

         constitutes a legal, valid, and effective transfer of good and marketable title of the Property, and

         vests, or will vest, Purchaser with all right, title, and interest to the Property, free and clear of all

         interests, except as otherwise expressly stated as obligations of Purchaser under the Purchase

         Agreement; provided, however, that DIP Agent shall retain its Liens (as defined in the DIP

         Order) on the Debtors’ interest in proceeds from the Sale of the Property that are escrowed at

         Closing (the “Escrowed Funds”) until such time as the Escrowed Funds owed to Seller, if any,

         shall be paid to DIP Agent in cash by wire transfer. All entities holding interests or claims of

         any kind or nature whatsoever against the Debtors or the Property are hereby and forever barred,

         estopped, and permanently enjoined from asserting against Purchaser, its successors or assigns,

         its property, or the Property, any claim, interest or liability existing, accrued, or arising prior to

         Closing.

                 6.      On the Closing Date, this Sale Order shall be construed and shall constitute for

         any and all purposes a full and complete assignment, conveyance, and transfer of the Property or

         a bill of sale transferring good and marketable title of the Property to Purchaser.

         Notwithstanding the foregoing and for the avoidance of doubt, the obligations of the Debtors to

         PNC or KPS are not discharged by anything in this Sale Order. This Sale Order is and shall be

         effective as a determination that, on the Closing Date, all Interests of any kind or nature

         whatsoever existing as to the Property prior to the Closing Date, other than Permitted


01:23930045.2

                                                            3
                        Case 18-11736-KG         Doc 497      Filed 12/10/18     Page 4 of 8



         Exceptions, or as otherwise provided in this Sale Order, shall have been unconditionally

         released, discharged, and terminated, and that the conveyances described herein have been

         affected. This Sale Order is and shall be binding upon and govern the acts of all persons,

         including, without limitation, all filing agents, filing officers, title agents, title companies,

         recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

         governmental departments, secretaries of state, federal and local officials, and all other persons

         who may be required by operation of law, the duties of their office, or contract, to accept, file,

         register or otherwise record or release any documents or instruments, or who may be required to

         report or insure any title or state of title in or to any lease; and each of the foregoing persons is

         hereby directed to accept for filing any and all of the documents and instruments necessary and

         appropriate to consummate the transactions contemplated by the Agreement. Each and every

         federal, state, and local governmental agency or department is hereby authorized to accept any

         and all documents and instruments necessary and appropriate to consummate the transactions

         contemplated by the Agreement. A certified copy of this Sale Order may be: (a) filed with the

         appropriate clerk; (b) recorded with the recorder; and/or (c) filed or recorded with any other

         governmental agency to act to cancel any Interests against the Property, other than the Permitted

         Exceptions.

                7.      Except as provided below concerning the Interests in the Property held by PNC,

         as Prepetition Agent and DIP Agent, if any person or entity which has filed statements or other

         documents or agreements evidencing Interests on or in all or any portion of the Property (other

         than with respect to Permitted Exceptions) has not delivered to the Debtors prior to the Closing,

         in proper form for filing and executed by the appropriate parties, termination statements,

         instruments of satisfaction, releases of liens and easements, and any other documents necessary


01:23930045.2

                                                          4
                        Case 18-11736-KG        Doc 497      Filed 12/10/18    Page 5 of 8



         for the purpose of documenting the release of all Interests which such person or entity has or

         may assert with respect to all or a portion of the Property (the “Release Documents”), the

         Debtors and Purchaser are authorized to execute and file such statements, instruments, releases

         and other documents on behalf of such person or entity with respect to the Property; provided

         that, neither the Debtors nor the Purchaser is authorized to file any Release Documents with

         respect to the Interests held by PNC, as Prepetition Agent and DIP Agent, in the Property

         without first obtaining the express written consent of PNC and providing drafts of such Release

         Documents to PNC for its review and approval, which approval shall be in PNC’s reasonable

         discretion; provided further that, notwithstanding the foregoing, the provisions of this Sale Order

         authorizing the transfer of the Property free and clear of all Interests (except only for Permitted

         Exceptions) shall be self-executing, and it shall not be, or be deemed, necessary for any person

         or entity to execute or file releases, termination statements, assignments, consents, or other

         instruments in order for the provisions of this Sale Order to be implemented.

                8.      Except for the Permitted Exceptions set forth in the Purchase Agreement, or as

         otherwise expressly provided for in this Order or the Purchase Agreement, Purchaser shall not

         have any liability or other obligation of the Debtors arising under or related to any of the

         Property. Without limiting the generality of the foregoing, and except as otherwise expressly

         provided herein or in the Purchase Agreement, Purchaser shall not be liable for any claims

         against the Debtors or any of their predecessors or affiliates, and Purchaser shall have no

         successor or vicarious liabilities of any kind or character, including, without limitation, under

         any theory of antitrust, environmental, successor, or transfer reliability, labor law, de facto

         merger, mere continuation, or substantial continuity, whether known or unknown as of the

         Closing Date, now existing, or hereafter arising, whether fixed or contingent, whether asserted or


01:23930045.2

                                                         5
                        Case 18-11736-KG          Doc 497      Filed 12/10/18     Page 6 of 8



         unasserted, whether legal or equitable, with or liquidated or unliquidated, including, without

         limitation, liabilities on account of warranties, intercompany loans, receivables among the

         Debtors and their affiliates, environmental liabilities, and any taxes arising, accruing, or payable

         under, out of, in connection with, or in any way relating to the operation of any of the Property

         prior to the Closing.

                9.      Except with respect to Permitted Exceptions set forth in the Purchase Agreement,

         or as otherwise permitted by the Purchase Agreement or this Order, all persons and entities,

         including, without limitation, all debt security holders, equity security holders, governmental,

         tax, and regulatory authorities, lenders, trade creditors, litigation claimants, and other creditors,

         holding interests of any kind or nature whatsoever against, or in, all or any portion of the

         Property, arising under, out of, in connection with, or in any way relating to, the Debtors, the

         Property, the operation of the Debtors’ business prior to the Closing Date, or the transfer of the

         Property to Purchaser, are hereby forever barred, estopped, and permanently enjoined from

         asserting against Purchaser, or any of its affiliates, successors, or assigns, or their property or the

         Property, such persons’ or entities’ interests in and to the Property, including, without limitation,

         the following actions against Purchaser or its affiliates, or their successors, assets, or properties:

         (a) commencing or continuing in any manner any action or other proceeding; (b) enforcing,

         attaching, collecting, or recovering in any manner any judgment, award, decree, or other order;

         (c) creating, perfecting, or enforcing any lien or other Claim; (d) asserting any set off, right of

         subrogation, or recoupment of any kind; (e) commencing or continuing any action, in any

         manner or place, that does not comply or is inconsistent with the provisions of this Order or any

         other order of this Court, or the agreements or actions contemplated or taken in respect thereof;

         or (f) revoking, terminating, or failing or refusing to transfer or renew any license, permit, or


01:23930045.2

                                                           6
                        Case 18-11736-KG        Doc 497      Filed 12/10/18    Page 7 of 8



         authorization to operate any of the Property or conduct any of the business operated with the

         Property.

                10.     Pursuant to section 363(m) of the Bankruptcy Code, the Purchaser shall be, and

         hereby is, deemed to have purchased the Property in “good faith.”

                11.     Notwithstanding the provisions of Bankruptcy Rule 6004 or otherwise, this Order

         shall not be stayed for 14 days after the entry hereof, but shall be effective and enforceable

         immediately upon entry, and the 14-day stay provided in such rules is hereby expressly waived

         and shall not apply.

                12.     Any and all objections to the Motion or the relief requested therein that have not

         been withdrawn, waived, or settled, and all reservations of rights included therein, are hereby

         overruled on the merits.

                13.     The terms and provisions of this Order shall be binding in all respects upon: the

         Debtors; their estates; all creditors, officers, directors, advisors, members, managers, and all

         holders of equity in the Debtors, all holders of any claim(s) (whether known or unknown) against

         the Debtors, any holders of liens, claims, encumbrances, or interest against or on all or any

         portion of the Property, the Purchaser, and all successors and assigns of the Purchaser, and any

         trustees, if any, subsequently appointed in these chapter 11 cases or upon a conversion to chapter

         7 under the Bankruptcy Code of these chapter 11 cases.

                14.     Nothing contained in any chapter 11 plan confirmed in these chapter 11 cases, the

         confirmation order confirming any such chapter 11 plan, any order approving the wind down or

         dismissal of these chapter 11 cases, or any order entered upon the conversion of these chapter 11

         cases to one or more cases under chapter 7 of the Bankruptcy Code or otherwise shall conflict

         with or derogate from the provisions of the Purchase Agreement or this Sale Order. In the event


01:23930045.2

                                                         7
                        Case 18-11736-KG           Doc 497   Filed 12/10/18    Page 8 of 8



         there is a conflict between the terms of any subsequent chapter 11 plan or any order to be entered

         in these cases (including any order entered after conversion of these cases to cases under Chapter

         7 of the Bankruptcy Code), the terms of this Order shall control.

                 15.    The automatic stay pursuant to Bankruptcy Code section 362 is hereby modified,

         lifted, and annulled with respect to the Debtors and Purchaser to the extent necessary, without

         further order of this Court, to (a) allow Purchaser to deliver any notice provided for in the

         Purchase Agreement, and (b) allow Purchaser to take any and all actions permitted under the

         Agreement in accordance with the terms and conditions thereof.

                 16.    This Court shall retain jurisdiction over the parties for the purpose of enforcing

         the terms and provisions of this Order.




01:23930045.2   Dated: December 10th, 2018               KEVIN GROSS
                Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE
                                                         8
